 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:19-CR-00095 TLN
12                        Plaintiff,
13           v.                                         ORDER
14    SHERWANA LYNN MARCUS,
15                        Defendant.
16

17          Pursuant to Local Rule 141(b) and based upon the representations contained in the

18   Government’s request to seal, IT IS HEREBY ORDERED that the following shall be SEALED

19   until further order of this Court: (1) the Government’s ex parte motion and proposed order; (2)

20   the Government’s request to seal; and (3) this Court’s order allowing the Government to produce

21   certain documents.

22          It is further ordered that this Court’s order allowing the Government to produce certain

23   documents shall be accessible to both the Government and counsel for Defendant, but access to

24   the ex parte motion shall be limited to the Government.

25          The Court has considered the factors set forth in Oregonian Publ’g Co. v. United States

26   Dist. Court, 920 F.2d 1462 (9th Cir. 1990), and progeny. The Court finds that, for the reasons

27   stated in the Government’s request to seal, sealing is appropriate due to the subject matter of the

28   Government’s ex parte motion and the fact that the public does not have a presumptive right of
                                                       1
 1   access to that subject matter.

 2          The Court GRANTS the Government’s request to seal. (ECF No. 34.)

 3          IT IS SO ORDERED.

 4   Dated: November 12, 2019

 5

 6

 7                                    Troy L. Nunley
                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
